ERVIN, Judge.
Jesse Willis appeals his convictions and sentences for burglary and battery upon a person 65 years of age or older. We affirm all points raised, except his third issue, in which the state concedes error. The parties agree that the trial court orally stated that appellant would serve a minimum of 15 years in prison on Count II, and would receive credit for 234 days for time served as to both counts. Thus, the uniform commitment to custody, habitual violent felony offender order, and written sentence should be corrected to reflect the 15-year minimum sentence and credit for 234 days time served on Count II.
AFFIRMED IN PART, REVERSED IN PART and REMANDED for further proceedings consistent with this opinion.
MINER and BENTON, JJ., concur.